DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed on November 01st, 2019 has been acknowledged.  By this amendment, claims 1-20 have been cancelled and claims 21-44 have been newly added.  Accordingly, claims 21-44 are pending in the present application in which claims 21, 37, and 41 are in independent form.
Information Disclosure Statement
The IDS filed on 11/04/2019 and 01/05/2021 have been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Systems to implement a safety state environment including a first control module and a second control module.
Claim Objections
Claims 21, 26, 37, 41 and 43 are objected to because of the following informalities:  
In claim 21, line 9, “a safety state environment” should be changed to --the safety state environment-- because claim 21 already recited this feature on line 1.
In claim 26, line 2, “first process data” should be --a first process data-- to provide proper antecedent basis.
In claim 37, line 15, “a safety state environment” should be changed to --the safety state environment-- because claim 37 already recited this feature on line 1.
In claim 41, line 13, “a safety state environment” should be changed to --the safety state environment-- because claim 41 already recited this feature on line 1.
In claim 41, line 8, “first information” should be --a first information-- to provide proper antecedent basis.
In claim 43, line 2, “second information” should be --a second information-- to provide proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aneweer et al. (U.S. Pub. 2004/0158713) in view of Vandesteeg et al. (U.S. Patent 6,891,850).
In re claim 21, Aneweer discloses a system for implementing a safety state environment, comprising: an appliance (safety systems used in process plants) (see paragraphs [0001], [0007] and fig. 1) comprising a first control module 18 (process 

    PNG
    media_image1.png
    673
    920
    media_image1.png
    Greyscale

Aneweer, particularly, discloses that the first control module 18 includes one or more safety system logic solvers 50, 52 having a processor 57 that executes safety logic modules 58 stored in a memory and is communicatively connected to provide control signals to and/or receive signals from safety system field devices 60 and 62 (see paragraph [0016]).  However, Aneweer is silent to wherein the first control module is to send a first command to a first input/output (I/O) module via a second network section according to the first role within the appliance of the first control module to be in compliance with a safety standard of a safety state environment.
However, Vandesteeg discloses in a same field of endeavor, a system for implementing a safety state environment, including inter-alia, wherein the first control module is to send a first command to a first input/output (I/O) module via a second 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of Vandesteeg into the system for implementing a safety state environment of Aneweer in order to enable wherein the first control module is to send a first command to a first input/output (I/O) module via a second network section according to the first role within the appliance of the first control module to be in compliance with a safety standard of a safety state environment in Aneweer to be realized because in doing so this approach allows the safe protocol to be used with a wide variety of commercially available serial communication standards without modification of the medium or the specialized integrated circuits used for that communication (see Abstract of Vandesteeg).  Furthermore, the technique provides for high-reliability communication for safety systems regardless of the presence or absence of error data in the protocol of the standard serial network (see col. 3, lines 1-15 of Vandesteeg).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 22, as applied to claim 21 above, Aneweer in combination with Vandesteeg discloses wherein the first control module 18 maintains a physical separation between the first network section and the second network section (see paragraph [0031] and fig. 1 of Aneweer).
In re claim 23, as applied to claim 22 above, Aneweer in combination with Vandesteeg discloses wherein the first control module 18 comprises a safety core 50-56 to maintain the physical separation, the safety core to analyze the first command, verify the first command complies with the safety standard, and send the first command to the first I/O module via the second network section (see paragraph [0018] and fig. 1 of Aneweer).
In re claim 24, as applied to claim 23 above, Aneweer in combination with Vandesteeg discloses wherein the safety core 50-56 is further to receive the first command via the first network section from a user interface 16 that is in communication with the appliance via the first network section 22 (see paragraphs [0014]-[0018] and fig. 1 of Aneweer).
In re claim 25, as applied to claim 23 above, Aneweer in combination with Vandesteeg discloses wherein the safety core 50-56 is further to analyze data received 
In re claim 26, as applied to claim 21 above, Aneweer in combination with Vandesteeg discloses wherein the first command is determined based on first process data received from the second control module 20 via the first network section 22 (see paragraphs [0014]-[0018] and fig. 1 of Aneweer).
In re claim 27, as applied to claim 21 above, Aneweer in combination with Vandesteeg discloses wherein the first I/O module 28 is to provide data to the appliance via the second network section (another section of the common communication line or bus 22) (see paragraph [0014] and fig. 1 of Aneweer).
In re claim 28, as applied to claim 27 above, Aneweer in combination with Vandesteeg discloses wherein the appliance interprets the data from the first I/O module 28 using a plurality of processors 57 (see paragraphs [0015]-[0016] and fig. 1 of Aneweer).
In re claim 29, as applied to claim 28 above, Aneweer in combination with Vandesteeg discloses wherein a first processor of the plurality of processors 57 is a processor of the first control module 18, and wherein a second processor of the plurality of processors 57 is a processor of the second control module 20 (see paragraphs [0015]-[0016] and fig. 1 of Aneweer).
In re claim 30, as applied to claim 28 above, Aneweer in combination with Vandesteeg discloses wherein the plurality of processors interprets the data from the first I/O module 28 using voting logic (see paragraph [0032] and fig. 3 of Aneweer).

In re claim 32, as applied to claim 21 above, Aneweer in combination with Vandesteeg discloses wherein the first network interface of the first control module 20 is associated with a first processor 57 of the first control module 20, and wherein a second network interface of the first control module 20 is associated with a second processor 57 of the first control module (see paragraph [0016] and fig. 1 of Aneweer).
In re claim 33, as applied to claim 22 above, Aneweer in combination with Vandesteeg discloses wherein the first network interface of the second control module 20 is associated with a first processor 57 of the second control module 20 and wherein a second network interface of the second control module 20 associated with a second processor 57 of the second control module 20 (see paragraph [0016] and fig. 1 of Aneweer).
In re claim 34, as applied to claim 21 above, Aneweer in combination with Vandesteeg discloses wherein the second control module 20 is to send process data to the first control module 18 via the first network section 22, and the first control module 18 is to use the process data to generate the first command (see paragraphs [0014]-[0018] and fig. 1 of Aneweer).
In re claim 35, as applied to claim 21 above, Aneweer in combination with Vandesteeg discloses wherein the second control module 20 is to send a second command to a second I/O module 34, 36 via a third network section (a section of the 
In re claim 36, as applied to claim 21 above, Aneweer in combination with Vandesteeg discloses wherein the first network interface of the first control module 18 is associated with only a first processor 57 of a plurality of processors of the first control module 18 (see paragraph [0016] and fig. 1 of Aneweer).
In re claim 37, Aneweer discloses a system for implementing a safety state environment, comprising: an appliance comprising a first control module 18 operating according to a first role within the appliance (see paragraphs [0014]-[0015] and fig. 1) and a second control module 20 operating according to a second role within the appliance (see paragraphs [0014]-[0014] and fig. 1), the first 18 and second 20 control modules in network communication via a first network section (a section of a common communication line or bus 22) associated with both a first network interface of the first control module 18 and a first network interface of the second control module 20 (see paragraph [0014] and fig. 1) (communication network 22 implemented using desired bus-based or non-bus based hardware (hardwired/wireless communication structure and using suitable communication protocol such as Ethernet protocol); a first input/output (I/O) module 28, 30 in network communication with the first control module 18 via a second network section (another section of the common communication line or bus 22) that is associated with a second network interface of the first control module 18 (see paragraphs [0014]-[0015] and fig. 1); and a second I/O module 34, 36 in network 
wherein the second control module 20 is to send a second command to the second I/O module 34, 36 via the third network section according to the second role within the appliance of the second control module 20 (see paragraph [0015] and fig. 1).
	Aneweer, particularly, discloses that the first control module 18 includes one or more safety system logic solvers 50, 52 having a processor 57 that executes safety logic modules 58 stored in a memory and is communicatively connected to provide control signals to and/or receive signals from safety system field devices 60 and 62 (see paragraph [0016]).  
However, Aneweer is silent to wherein the first control module is to send a first command to the first I/O module via the second network section according to the first role within the appliance of the first control module and in compliance with a safety standard of a safety state environment, and wherein the second control module is to send a second command to the second I/O module via the third network section according to the second role within the appliance of the second control module and in compliance with the safety standard of the safety state environment.
However, Vandesteeg discloses in a same field of endeavor, a system for implementing a safety state environment, including inter-alia, wherein the first control 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of Vandesteeg into the system for implementing a safety state environment of Aneweer in order to enable wherein the first control module is to send a first command to a first input/output (I/O) module via a second network section according to the first role within the appliance of the first control module to be in compliance with a safety standard of a safety state environment and wherein the second control module is to send a second command to the second I/O module via the third network section according to the second role within the appliance of the second control module and in compliance with the safety standard of the safety state environment to be realized because in doing so this approach allows KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
	In re claim 38, as applied to claim 37 above, Aneweer in combination with Vandesteeg discloses wherein the first control module 18 maintains a physical separation between the first network section and the second network section, and the second control module 20 maintains a physical separation between the first network section and the third network section (see paragraph [0031] and fig. 1 of Aneweer).
	In re claim 39, as applied to claim 37 above, Aneweer in combination with Vandesteeg discloses wherein the second I/O module 34, 36 is to provide information about a first monitored attribute to the appliance via the third network section, and the 
	In re claim 40, as applied to claim 37 above, Aneweer in combination with Vandesteeg discloses wherein the first I/O module 28, 30 is to provide information about a second monitored attribute to the appliance via the second network section, and the appliance is to respond by sending the second command to the second I/O module 34, 36 via the third network section (see paragraphs [0015]-[0017] and fig. 1 of Aneweer).
	In re claim 41, Aneweer discloses a system for implementing a safety state environment, comprising: an appliance comprising first 18 and second 20 control modules, each operating according to a role within the appliance (see paragraph [0014] and fig. 1), the first 18 and second 20 control modules connected to each other via a first network section (a section of a common communication line or bus 22) (see paragraph [0014] and fig. 1); a first input/output (I/O) module 28, 30 connected to the first control module via a second network section (another section of the common communication line or bus 22) (see paragraph [0015] and fig. 1); and wherein the first control module 18 is to: receive first information about a monitored attribute from the second control module 20; and determine a command to send to the first I/O module 28, 30 based on the first information about the monitored attribute  (see paragraphs [0015]-[0017] and fig. 1) and further according to the role within the appliance of the first control module 20 within the appliance (see paragraphs [0015]-[0017] and fig. 1); the command to be used by the first I/O module 28, 30 to control an accessory 40 (sensors/valves/transmitters/positioners) (see paragraph [0017] and fig. 1).


However, Aneweer is silent to wherein the command to be used by the first I/O to control an accessory in compliance with a safety standard of a safety state environment.
However, Vandesteeg discloses in a same field of endeavor, a system for implementing a safety state environment, including inter-alia, wherein the command to be used by the first I/O to control an accessory 22 in compliance with a safety standard of a safety state environment (see col. 2, lines 20-27, col. 2, lines 38-54, col. 5, line 24 to col. 6, line 64 and figs. 1-6).  Vandesteeg further discloses that the safety network is compatible with a wide variety of standard networks and standard network hardware and also allows safety and non-safety components to be intermixed through the medium of the standard network, the safety protocol adds error detection data to transmitted data, all of which is treated as data by the standard network (see col. 2, lines 28-36 and figs. 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of Vandesteeg into the system for implementing a safety state environment of Aneweer in order to KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 42, as applied to claim 41 above, Aneweer in combination with Vandesteeg discloses wherein the first control module 18 is further to interpret the first information about the monitored attribute using a plurality of processors 57 (see paragraph [0018] and fig. 1 of Aneweer).
In re claim 43, as applied to claim 41 above, Aneweer in combination with Vandesteeg discloses wherein the first control module 18 is further to receive data including second information about the monitored attribute from the first I/O module 28, 
In re claim 44, as applied to claim 41 above, Aneweer in combination with Vandesteeg discloses wherein the first control module 18 is further to analyze the command and verify that the command complies with the safety standard (see paragraph [0016] and fig. 1 of Aneweer and col. 5, line 24 to col. 6, line 64 and figs. 1-6 of Vandesteeg).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sachs et al.			U.S. Pub. 2017/0139388	May 18, 2017.
Papenbreer et al.		U.S. Pub. 2016/0327923	Nov. 10, 2016.
Solosky et al.			U.S. Pub. 2016/0091205	Mar. 31, 2016.
Patton et al.			U.S. Pub. 2016/0091204	Mar. 31, 2016.
Gupta et al.			U.S. Pub. 2010/0027565	Feb. 4, 2010.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892